Case 1:21-cr-00355-RBW Document 31 Filed 07/27/21 Page1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : Case No: 21-CR-355 (RBW)
v. ;
: 40 U.S.C. § 5104(e)(2)(G)
LORI VINSON, :
Defendant. :

STATEMENT OF OFFENSE

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia, and the defendant,
Lori Vinson, with the concurrence of his attorney, agree and stipulate to the below factual basis
for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate
that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on January 6, 2021

1, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police, Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol.

2. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.

3, On January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States
Case 1:21-cr-00355-RBW Document 31 Filed 07/27/21 Page 2 of 5

Senate were meeting in separate chambers of the United States Capitol to certify the vote count
of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

4, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S,
Capito!. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

5. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capito! Police, and the crowd
advanced to the exterior facade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials,

6, At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

Page 2 of 5
Case 1:21-cr-00355-RBW Document 31 Filed 07/27/21 Page 3 of 5

crowd encouraged and assisted those acts, The riot resulted in substantial damage to the U.S.
Capitol, requiring the expenditure of more than $1.4 million dollars for repairs,

7. Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—evacuate the chambers, Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured. The proceedings resumed at approximately 8:00
p.m. after the building had been secured. Vice President Pence remained in the United States

Capitol from the time he was evacuated from the Senate Chamber until the session resumed,

Lori and Thomas Vinson’s Participation in the January 6, 2021, Capitol Riot

8. The defendants, Lori and Thomas Vinson, who are married, were among those
who unlawfully entered the U.S. Capitol on January 6, 2021. The defendants traveled from their
home in Kentucky to Washington, D.C., to participate in the “Stop the Steal” rally against the
results of the 2020 Presidential Election. After the rally, the defendants marched to the U.S.
Capitol building, where they entered the first floor at around 2:18 p.m, Cell phone video
recorded by. the defendants shows broken glass and alarms blaring as they entered. They were
present in a first-floor corridor barricaded by law enforcement officers at approximately 2:31

p.m,

Page 3 of 5
Case 1:21-cr-00355-RBW Document 31 Filed 07/27/21 Page 4 of 5

9, When interviewed by FBI agents, the defendants admitted being inside the U.S.
Capitol on January 6, 2021, with Lori Vinson later telling local news outlets that she believed her
actions were “justified” and that she would “do this all over again tomorrow.”

10. The defendants knew at the time they entered the U.S. Capitol Building that that
they did not have permission to enter the building and the defendants paraded, demonstrated, or

picketed.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C, Bar No, 415793

By:  /s/Mary L. Dohrmann
MARY L, DOHRMANN
Assistant United States Attorney

Page 4 of §
Case 1:21-cr-00355-RBW Documén

T, Lori Vi
attomey, Ten » have read this Statement of the Offense and have discussed it with my
signature that the o erstand this Statement of the Offense. I agree ard acknowledge by my
own free will " tatement of the Offense Is true and accurate. I-do this voluntarily and of my
could j » NO threats have been made to me nor am 1 under the influence of anything that
impede my ability to understand this Statement of the Offense fully.

pate W/teef oy OW yo a

 

Lor? Vinson
Defendant

TT EY’S ACKNOWLEDG

 

I have read this Statement of the Offense and have reviewed it with my client fully. I
concur in my client's desire to adopt this Statement of the Offense as true and accurate.

Date: “). 2-2. Z|

 

 

 

Chastity Bey!
Attorney for Defendant

 

Page 8 of §

  
